DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-21 are presented for examination on the merits.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10/854053.  Although the conflicting claims are not identical, they are not patentably distinct from each other because: the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  The limitations an emergency response drill; computing platform, transmission of software package instructions for execution of an emergency alert agent to a mobile; computing device; a request for historical emergency drill data for display in a graphical user interface representing an emergency drill management dashboard; the historical emergency drill data associated with a user of the mobile computing device; previous emergency response instructions for an emergency response drill scenario; detecting modification input received at the emergency drill management dashboard for In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1-3, 5, 7-12, 20 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Pauws (US 2017/0124852). 4, 6-8 and 13-19
As to claim 1, Pauws discloses in personal emergency response system with predictive emergency dispatch risk having claimed:
a.	system for performing an emergency response drill, the system comprising a computing platform configured to perform the operations read on ¶ 0036, (the predictive ED risk assessment module 60 is described. An ED risk model training module 90 trains an ED risk model 92 using training data comprising subscriber profiles extracted from the PERS database 52. In some illustrative embodiments herein, a multivariate logistic regression model is employed to train the ED risk model 92; however, substantially any other type of model can be employed, such as multivariate linear regression model, a Naïve Bayesian model, a neural network, or so forth).  Pauws in another example:
b.	causing, by a computing platform, transmission of one or more software package instructions for execution of an emergency alert agent to a mobile computing device read on ¶ 0035, (the ED risk prediction, the subscriber profile along with the ED risk prediction may be provided to a relative, caregiver, or friend via a mobile device 80 on which is loaded a mobile device application (“app”) 82 (diagrammatically indicated in FIG. 1 by an icon indicating the app 82. The mobile device 80 may, for example, be a cellular telephone, a tablet or slate computer, or the like. In the case of a mobile device app 82 providing subscriber information to 
c.	receiving, by the computing platform, a request for historical emergency drill data for display in a graphical user interface representing an emergency drill management dashboard, the historical emergency drill data associated with a user of the mobile computing device and further comprising previous emergency response instructions for an emergency response drill scenario read on ¶ 0047 & ¶ 0048, (FIG. 4, an illustrative method suitably performed by the ED risk estimation module 94 in the context of a subscriber call is described. In an operation 120, a subscriber initiates a call to the PERS call center 18 by activating his or her wearable call device 10. A caller ID component or other automatic caller identification sub-system of the PERS call center 18 identifies the calling subscriber, and in an operation 122 the subscriber profile is retrieved from the PERS database 52. In an operation 124, the ED risk estimation module 94 is invoked to predict the ED risk for the calling subscriber. To this end, values for the same set of features as was used in the training process (FIG. 3) are extracted from the calling subscriber profile retrieved in the operation 122. The features set extracted from the profile retrieved in the operation 122 includes any “new” profile data that was generated since the ED risk model 92 was trained—for example, the time-since-last-ED recency feature reflects any ED events that have occurred since the model training. (The feature set for the subscriber does not, however, reflect any updates that will be incurred due to the current call.  In an operation 126, the subscriber's profile is displayed on the display device 44 of the computer 40 used by the call center operator handling the call (see FIG. 1), along with display of the ED risk prediction (or risk predictions, in the case of predictions for different risk types). If the ED risk is high, it may optionally be displayed in a highlighted format, e.g. using red font color, flashing, or so forth. In displayed in the form of a gauge. In another contemplated, embodiment the ED risk prediction displayed in the form of a traffic light with red=high risk, yellow=medium risk, green=low risk);
d.	detecting, by the computing platform, modification input received at the emergency drill management dashboard for generating modified emergency response instructions read on ¶ 0046, (the ED risk factors are not expected to change rapidly over time. However, some change is possible. For example, PERS service operational guidelines may be updated occasionally, and such an update may result in a change to the criteria for initiating an ED. Similarly, EMS protocols may be updated periodically, and such an update may result in different criteria being applied to decide when to transport a person to the hospital);
e.	causing, by the computing platform, initiation of the emergency response drill scenario based on one of (1) an alarm tone triggered at a remotely located emergency detection device simulator, (ii) transmission of the modified emergency response instructions to the mobile computing device, or (iii) transmission of a scheduled notification to run a drill on the mobile device read on ¶ 0005, (A PERS database stores profiles for PERS clients including at least demographic information and information on past calls to a PERS call center. The information on past calls includes information on past emergency dispatch events initiated by the PERS call center. A PERS server system comprises a PERS server computer programmed to perform operations including: (i) retrieving a profile of a PERS client from the PERS database; (ii) generating values of a set of features for the PERS client from the retrieved profile including at least one emergency dispatch event recency feature; and (iii) computing an emergency dispatch risk prediction for the PERS client over a future time horizon using an emergency dispatch risk trained on PERS client profiles stored in the PERS database and receiving as input for the computing the values of the set of features generated for the PERS client in operation (ii)).
f.	receiving, by the computing platform, completion data sent from the emergency alert agent executing on the mobile computing device, the completion data indicative of an elapsed time associated with the modified emergency response instructions read on ¶ 0008, (one advantage resides in providing a PERS service with predictive risk assessment, for example to assess the risk over a future time interval of the PERS client requiring an emergency dispatch, or to assess the risk over a future time interval of the PERS client requiring admission to a full-time care facility).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing application to incorporate personal emergency response system with predictive emergency dispatch (ED) risk assessment of Pauws in order to provide predictive estimates of the likelihood (over some time horizon) that an at-risk person served by the PERS service will require an Emergency Dispatch (ED).
As to claim 2, Pauws further discloses:
a.	wherein the completion data comprises an elapsed time recorded by the emergency alert agent, the elapsed time based on completion of the modified emergency response instructions read on ¶ 0037, (the time interval since the last ED for the subscriber; the last hospitalization of the subscriber; the number of ED calls for the subscriber over a past time horizon (e.g. 2 years in some illustrative examples); the number of days of hospitalization in this past time horizon; the type of residence (a subscriber may be more likely to have a serious fall in a multi-floor residence as compared with a single-floor residence); and so forth. Features such as the time interval since the last ED, or the time interval since the last hospitalization, quantify time 
As to claim 3, Pauws further discloses:
a.	wherein the elapsed time occurs between receipt at the mobile computing device of (i) the modified emergency response instructions and (11) the completion data selected by the user of the mobile computing device, wherein receipt of the modified emergency response instructions comprises activation of the emergency response drill scenario on the mobile computing device read on ¶ 0037, (the time interval since the last ED for the subscriber; the last hospitalization of the subscriber; the number of ED calls for the subscriber over a past time horizon (e.g. 2 years in some illustrative examples); the number of days of hospitalization in this past time horizon; the type of residence (a subscriber may be more likely to have a serious fall in a multi-floor residence as compared with a single-floor residence); and so forth. Features such as the time interval since the last ED, or the time interval since the last hospitalization, quantify time since the last such event, and are referred to herein as “recency” features. Features such as the number of ED calls or the number of hospitalization days, quantify the number or frequency of such events (typically over some past time horizon, e.g. over the last two years), and are referred to herein as “frequency” features. It is contemplated to adjust features in various ways, such as by discounting older ED calls in computing the value of an ED frequency feature).
As to claim 5, Pauws further discloses:
72 to the residence 14. The communication link 74 via which the call center operator contacts the EMS dispatch center 70 may be an emergency telephone number (e.g. “911” in North America, or “112” in Europe), or may be a dedicated wired and/or wireless communication link to the EMS dispatch center 70 such as a dedicated single-purpose landline).
As to claim 9, Pauws further discloses:
a.	wherein the emergency response instructions and the modified emergency response instructions both include a respective instruction to trigger contacting a third-party emergency first responder service read on ¶ 0032, ( If the call center operator determines that ED is the appropriate action, then the operator contacts the local Emergency Medical Service (EMS) dispatch center 70, which dispatches an ambulance or other EMS vehicle 72 to the residence 14. The communication link 74 via which the call center operator contacts the EMS dispatch center 70 may be an emergency telephone number (e.g. “911” in North America, or “112” in Europe), or may be a dedicated wired and/or wireless communication link to the EMS dispatch center 70 such as a dedicated single-purpose landline).
As to claim 10, Pauws further discloses:
a.	upon receipt of the completion data sent from the emergency alert agent, incorporating the elapsed time into the historical emergency drill data read on ¶ 0031, (for example: subscriber history; time since last ED (if any); number of ED events in past two years; etc. The subscriber information is also communicated to the predictive ED risk assessment module 60 which generates an ED risk prediction for the calling subscriber, and this ED risk prediction is also sent to the computer 40 for display on the display device or component 44. The call center operator thus has access to this information, including the ED risk prediction of the caller, so as to be well-equipped to converse with the calling subscriber to assess the subscriber's medical condition and make a decision as to the appropriate call resolution).
As to claim 11, Pauws further discloses:
a.	upon receipt of the completion data sent from the emergency alert agent, comparing the elapsed time to at least a portion of the historical emergency drill data read on ¶ 0056, (the app 82 allows an informal caregiver to compare the short-term (e.g., 90 days) ED risk of different PERS subscribers. The risk is calculated by the ED risk model 92 using incident data and health data available from the PERS service. This aspect is likely to be of particular value to caregivers such as visiting nurses who care for a number of different PERS subscribers and may wish to compare their relative medical states).
As to claim 12, Pauws further discloses:
a.	providing feedback to the emergency alert agent based on the elapsed time read on ¶ 0057-0058, (a longer-term (e.g., one year) calculated ED risk is provided which can be compared to the ED risk of the general population (PERS population or regional or national population).  The app 82 may provide a “risk dashboard” with inputs via which the informal caregiver can enter parameters such as those related to health condition, demographics, hearing and vision 
As to claim 20, Pauws further discloses:
a.	upon receiving the request for the historical emergency drill data: accessing, by the computing platform, a database linked to the computing platform for retrieval of the historical emergency drill data read on ¶ 0036, (The trained ED risk model 92 is used by an ED risk estimation module 94 to provide an ED risk prediction for a subscriber based on the subscriber's current profile retrieved from the PERS database 52. An ED risk statistics module 96 is optionally provided to perform statistical or other analysis on the ED risk predictions of the subscribers in the PERS database for use by PERS management or providers of a PERS service 76).
As to claim 21, Pauws further discloses:
a.	wherein causing, by the computing platform, initiation of the emergency response drill scenario further comprises: causing initiation of the emergency response drill scenario based on receipt, through an application programming interface (APJ), an indication that an emergency has been detected by an emergency detection device read on ¶ 0046 - 0047, (PERS service operational guidelines may be updated occasionally, and such an update may result in a change to the criteria for initiating an ED. Similarly, EMS protocols may be updated periodically, and such an update may result in different criteria being applied to decide when to transport a person to the hospital. ED risk factors may also be impacted by technology developments (e.g., new monitoring devices), demographic changes (e.g. an aging population), improved medication initiated 112 on some basis, e.g. monthly, or every two weeks, etc. Advantageously, parameters of the existing ED risk model 92 may be used as initial values for the model update, and since the ED risk factors are expected to change relatively slowly over time, the model update is generally a fast process.  FIG. 4, an illustrative method suitably performed by the ED risk estimation module 94 in the context of a subscriber call is described. In an operation 120, a subscriber initiates a call to the PERS call center 18 by activating his or her wearable call device 10. A caller ID component or other automatic caller identification sub-system of the PERS call center 18 identifies the calling subscriber, and in an operation 122 the subscriber profile is retrieved from the PERS database 52).

Allowable Subject Matter
7.	Claims 4, 6-8 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will need to be performed after the next response from Applicant.

Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.



Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689